Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Estate of Henry Ezekiel "Zeke" Grogan,                 Appeal from the County Court at Law of
 Deceased                                               Harrison County, Texas (Tr. Ct. No. 2018-
                                                        17,778-CCL). Opinion delivered by Chief
 No. 06-19-00039-CV                                     Justice Morriss, Justice Burgess and *Justice
                                                        Carter, participating. *Retired, Sitting by
                                                        Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.

                                                       RENDERED JANUARY 23, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk